Case 3:19-cr-00031-GMG-RWT Document 1 Filed 05/21/19 Page 1 of 4 PageID #: 1




                 UNITED STATES DISTRICT COURT FOR TIlE
                  NORTHERN DISTRICT OF WEST VIRGINIA                                FILED
 UNITED STATES OF AMERICA,                                                       MAY   2121319
                                                                            U S. DISTRICT COURT-NND
                                                                             MARTINSBURG, WV 2540t

 v.                                                       Criminal No.         3:19-CR-      31
 DONALD WAYNE WILSON,                                     Violations:          18   U.S.C.   § 922(a)(6)
                                                                               18   U.S.C.   § 922(g)(1)
             Defendant.                                                        18   U.S.C.   § 924(a)(2)
                                                                               18   U.S.C.   § 924(d)(1)


                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

                       (False Statement During the Purchase of a Firearm)

       On or about the August 17, 2018, in Berkeley County, in the Northern District of West

Virginia, defendant, DONALD WAYNE WILSON, in connection with the acquisition of a

firearm, that is a Smith & Wesson revolver Model 640 .357 caliber, serial number CFM2438, from

a licensed dealer of firearms, that is Frazier’s Pawn Shop, located at 922 North Queen Street, in

Martinsburg, West Virginia, did knowingly make a false written statement, that was intended and

likely to deceive such dealer with respect to a fact material to the lawfulness of the sale of such

firearm, the defendant represented that he had never been convicted of a crime punishable by

imprisonment for a term exceeding one year in answer to Question 11(c) on the Department of

Justice, Bureau of Alcohol, Tobacco, Firearms, and Explosives Form 4473, when, in fact,

DONALD WAYNE WILSON, well knew he was subject to such an order of conviction for Third

Offense Driving While License Revoked for DUT in violation of West Virginia Code § 17B-4-3(b)
Case 3:19-cr-00031-GMG-RWT Document 1 Filed 05/21/19 Page 2 of 4 PageID #: 2




                 c-)

                       E
                           I

                                                        H




                                                                  -d
                                                                  CD



                                                                                    L)
                                                                                     -d
     ci)




                                            C

                                                C

                                                    C



                                                            ci)




                                                                   ci)



                                                                         ci)
                                                                               (J


                                                                                      C
                                                                                      ci)
            ON
      CI)
Case 3:19-cr-00031-GMG-RWT Document 1 Filed 05/21/19 Page 3 of 4 PageID #: 3




                                       COUNT TWO

                              (Unlawful Possession of a Firearm)

       On or about September 4, 2018, in Berkeley County, in the Northern District of West

Virginia, defendant DONALD WAYNE WILSON, possessed a firearm, to wit: Smith & Wesson

revolver Model 640 .357 caliber, serial number CFM2438, having been convicted of a crime

punishable by imprisonment for a term exceeding one year, Third Offense Driving While License

Revoked for DUT in violation of West Virginia Code   § 1 7B-4-3 (b), and did so knowingly, said
firearm having been shipped and transported in interstate commerce; in violation of Title 18,

United States Code, Sections 922(g)(l) and 924(d).
Case 3:19-cr-00031-GMG-RWT Document 1 Filed 05/21/19 Page 4 of 4 PageID #: 4




                                 FORFEITURE ALLEGATION

                                          (Gun Control Act)

        1.      Pursuant to Title 18, United States Code, Section 924(d)(1), the government will

seek the forfeiture of property as part of the sentence imposed in this case; that is, the forfeiture of

any firearm involved in any knowing violation of Title 18, United States Code, Sections 922, or

knowing importation or bringing into the United States or any possession thereof any firearm or

ammunition in violation of Section 922(1), or knowing violation of section 924, which property

includes a Smith & Wesson revolver Model 640 .357 caliber, serial number CFM2438.




                                                       A True Bill,

                                                        Is!
                                                        Grand Jury Foreperson


Is!
WILLIAM J. POWELL
UNITED STATES ATTORNEY

Kimberley D. Crockett
Assistant United States Attorney
